Exhibit 10.3

COMPUTER PROGRAMS AND SYSTEMS, INC.

2019 INCENTIVE PLAN

PERFORMANCE SHARE AWARD AGREEMENT (Three-Year)

This Performance Share Award Agreement (this “Agreement”) is made and entered
into as of             , 20     (the “Grant Date”) by and between Computer
Programs & Systems, Inc., a Delaware corporation (the “Company”) and
                     (the “Grantee”).

WHEREAS, the Company has adopted the Computer Programs and Systems, Inc. 2019
Incentive Plan (the “Plan”) pursuant to which Performance Share Awards may be
granted; and

WHEREAS, the Compensation Committee of the Board of Directors (the “Committee”)
has determined that it is in the best interests of the Company and its
shareholders to grant the Performance Share Award provided for herein.

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

1.    Grant of Performance Share Award. Pursuant to Section 7.3 of the Plan, the
Company hereby grants to the Grantee a Performance Share Award (this “Award”)
for a target number of                  shares of Common Stock of the Company
(the “Target Award”). This Award represents the right to earn up to
                     percent (    %) of the Target Award, subject to the
restrictions, conditions and other terms set forth in this Agreement.
Capitalized terms that are used but not defined herein have the meanings
ascribed to them in the Plan.

2.    Performance Period. For purposes of this Agreement, the term “Performance
Period” shall be the period commencing on             , 20     and ending on
            , 20    .

3.    Performance Goal; Earned Shares.

3.1    The number of shares of the Company’s Common Stock earned by the Grantee
for the Performance Period will be determined at the end of the Performance
Period based on the level of achievement of the Performance Goal in accordance
with Exhibit A. The Committee shall have the authority to adjust or modify the
calculation of the Performance Goal for the Performance Period in order to
prevent the diminution or enlargement of the rights of the Grantee based on the
following events: (a) asset write-downs; (b) litigation or claim judgments or
settlements; (c) the effect of changes in tax laws, accounting principles, or
other laws or regulatory rules affecting reported results; (d) any
reorganization and restructuring programs; (e) extraordinary nonrecurring items
as described in Accounting Principles Board Opinion No. 30 (or any successor or
pronouncement thereto) and/or in management’s discussion and analysis of
financial condition and results of operations appearing in the Company’s annual
report on Form 10-K for the applicable year; (f) acquisitions or divestitures;
(g) any other specific unusual or nonrecurring events, or objectively
determinable category thereof; and (h) a change in the Company’s fiscal year.
Subject to the terms of this Agreement, if the threshold level of the
Performance Goal is not reached for the Performance Period, the Award and the
Grantee’s right to receive any shares of the Company’s Common Stock pursuant to
this Agreement shall automatically expire and be forfeited without payment of
any consideration, effective as of the



--------------------------------------------------------------------------------

last day of the Performance Period. All determinations of whether the
Performance Goal has been achieved, the number of shares of the Company’s Common
Stock earned by the Grantee, and all other matters related to this Section 3
shall be made by the Committee in its sole discretion.

3.2    Promptly following completion of the Performance Period, and in any event
within two and one-half (2½) months following the end of the Performance Period,
(a) the Committee will review and certify in writing (i) whether, and to what
extent, the Performance Goal for the Performance Period has been achieved, and
(ii) the number of shares of the Company’s Common Stock that the Grantee has
earned and that are to be issued by the Company, rounded to the nearest whole
share (the “Earned Shares”), (b) the Company shall issue or cause to be issued
in the name of the Grantee the number of shares of the Company’s Common Stock
equal to the number of Earned Shares, if any, and (c) the Company shall enter
the Grantee’s name on the books of the Company as a shareholder of record of the
Company with respect to the Earned Shares, if any, as of the date of the
Committee’s written certification (the “Certification Date”). Such written
certification of the Committee shall be final, conclusive and binding on the
Grantee, and on all other persons, to the maximum extent permitted by law.

3.3    Except as provided in Section 4 or 5 of this Agreement, if the Grantee’s
Continuous Service terminates for any reason prior to the last day of the
Performance Period, the Award and the Grantee’s right to receive any Earned
Shares pursuant to this Agreement shall automatically expire and be forfeited
without payment of any consideration, effective as of the last day of the
Performance Period.

4.    Termination of Continuous Service Due to Death or Disability.
Notwithstanding any provision of this Agreement to the contrary, if the
Grantee’s Continuous Service terminates during the Performance Period as a
result of the Grantee’s death or Disability, the Grantee will be issued a pro
rata portion of the Earned Shares otherwise issuable pursuant to Section 3
hereof, with such pro rata portion calculated by multiplying the number of
Earned Shares that would have been issued had the Grantee’s Continuous Service
not terminated during the Performance Period by a fraction, the numerator of
which equals the number of days that the Grantee was employed during the
Performance Period and the denominator of which equals the total number of days
in the Performance Period. Such pro rata portion of the Earned Shares shall be
issued in accordance with the timing specified in Section 3.2 hereof.

5.    Effect of Change in Control. If there is a Change in Control of the
Company during the Performance Period, then the Award shall be issuable at the
Target Award level on the effective date of the Change in Control and shall be
issued no later than five (5) days following such Change in Control.

6.    Transferability. The Award and any rights relating thereto may not be
sold, pledged, assigned, hypothecated, transferred, or disposed of in any manner
other than in accordance with the terms of the Plan.

7.    Rights as Shareholder. Prior to the issuance of any Earned Shares on the
Certification Date, the Grantee shall not have any rights of a shareholder of
the Company with respect to the Award, including, but not limited to, voting
rights and the right to receive or accrue dividends or

 

2



--------------------------------------------------------------------------------

dividend equivalents. The Grantee shall be the record owner of any Earned Shares
issued under this Agreement and shall be entitled to all of the rights of a
shareholder of the Company including, without limitation, the right to vote such
Earned Shares and receive all dividends or other distributions paid with respect
to such Earned Shares.

8.    No Right to Continued Service. Neither the Plan nor this Agreement shall
confer upon the Grantee any right to be retained in any position or as an
Employee of the Company. Further, nothing in the Plan or this Agreement shall be
construed to limit the discretion of the Company to terminate the Grantee’s
Continuous Service at any time, with or without Cause.

9.    Adjustments. If any change is made to the outstanding Common Stock or the
capital structure of the Company, if required, the Award shall be adjusted or
terminated in any manner as contemplated by Section 11 of the Plan.

10.    Tax Liability and Withholding.

10.1    The Grantee shall be required to pay to the Company, and the Company
shall have the right to deduct from any compensation paid to the Grantee
pursuant to this Agreement or the Plan, the amount of any required withholding
taxes in respect of the Earned Shares and to take all such other action as the
Committee deems necessary to satisfy all obligations for the payment of such
withholding taxes. The Committee may permit the Grantee to satisfy any federal,
state or local tax withholding obligation by any of the following means, or by a
combination of such means:

(a)    tendering a cash payment;

(b)    authorizing the Company to withhold shares of Common Stock from the
Earned Shares otherwise issuable to the Grantee; provided, however, that no
shares of Common Stock shall be withheld with a value exceeding the minimum
amount of tax required to be withheld by law; or

(c)    delivering to the Company previously owned and unencumbered shares of
Common Stock that have been owned by the Grantee for at least six (6) months.

10.2    Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and the Company (a) makes no representation
or undertakings regarding the treatment of any Tax-Related Items in connection
with the grant of the Award or the issuance of the Earned Shares or the
subsequent sale of any such shares, and (b) does not commit to structure the
Award to reduce or eliminate the Grantee’s liability for Tax-Related Items.

11.    Compliance with Law. The issuance and transfer of shares of Common Stock
in connection with the Earned Shares shall be subject to compliance by the
Company and the Grantee with all applicable requirements of federal and state
securities laws and with all applicable requirements of any stock exchange on
which the Company’s shares of Common Stock may be listed. No shares of Common
Stock shall be issued or transferred unless and until any then applicable
requirements of state and federal laws and regulatory agencies have been fully
complied with to the satisfaction of the Company and its counsel.

 

3



--------------------------------------------------------------------------------

12.    Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the Company’s principal corporate offices. Any notice required to be delivered
to the Grantee under this Agreement shall be in writing and addressed to the
Grantee at the Grantee’s address as shown in the records of the Company. Either
party may designate another address in writing (or by such other method approved
by the Company) from time to time.

13.    Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Delaware without regard to conflict of
law principles.

14.    Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Grantee or the Company to the Committee for
review. The resolution of such dispute by the Committee shall be final and
binding on the Grantee and the Company.

15.    Shares Subject to the Plan. This Agreement is subject to the Plan as
approved by the Company’s shareholders. The terms and provisions of the Plan as
it may be amended from time to time are hereby incorporated herein by reference.
In the event of a conflict between any term or provision contained herein and a
term or provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail.

16.    Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement will be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement will be binding upon the Grantee and
the Grantee’s beneficiaries, executors, administrators and the person(s) to whom
the Earned Shares may be transferred by will or the laws of descent or
distribution.

17.    Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.

18.    Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion.
The grant of the Award does not create any contractual right or other right to
receive any shares of Common Stock of the Company or other Awards in the future.
Future Awards, if any, will be at the sole discretion of the Company. Any
amendment, modification, or termination of the Plan shall not constitute a
change or impairment of the terms and conditions of the Grantee’s employment
with the Company.

19.    Amendment. In accordance and consistent with Section 409A of the Code, as
applicable, the Committee has the right to amend, alter, suspend, discontinue or
cancel the Award, prospectively or retroactively; provided, that, no such
amendment shall adversely affect the Grantee’s material rights under this
Agreement without the Grantee’s consent.

 

4



--------------------------------------------------------------------------------

20.    Section 409A. This Agreement is intended to either comply with or be
exempt from Section 409A of the Code and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement either comply with Section 409A of the Code or are exempt
therefrom and in no event shall the Company be liable for all or any portion of
any taxes, penalties, interest or other expenses that may be incurred by the
Grantee on account of non-compliance with Section 409A of the Code.

21.    No Impact on Other Benefits. Except to the extent required by law or the
terms of any qualified plan under the Internal Revenue Code, the value of the
Grantee’s Earned Shares is not part of his or her normal or expected
compensation for purposes of calculating any severance, retirement, welfare,
insurance or similar employee benefit.

22.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.

23.    Acceptance. The Grantee hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Grantee has read and understands the terms and
provisions thereof, and accepts the Award subject to all of the terms and
conditions of the Plan and this Agreement. The Grantee acknowledges that there
may be adverse tax consequences upon the issuance or disposition of any Earned
Shares and that the Grantee has been advised to consult a tax advisor prior to
such issuance or disposition.

24.    Shareholder Approval of Plan Required. Notwithstanding any provision of
this Agreement to the contrary, the Grantee acknowledges and agrees that the
Award made pursuant to this Agreement was made conditioned on approval of the
Plan by the shareholders of the Company. In the event the Plan is not so
approved at the 2019 Annual Meeting of Stockholders, this Agreement shall be
null and void and no shares of Common Stock of the Company shall be issuable
hereunder.

[signature page follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

COMPUTER PROGRAMS AND SYSTEMS, INC. By:  

     

  Name:   Matt J. Chambless   Its:   Chief Financial Officer

 

[EMPLOYEE NAME]

 

6



--------------------------------------------------------------------------------

EXHIBIT A

Performance Period

The Performance Period shall commence on             , 20     and end on
            , 20    . The Performance Period is comprised of three Measurement
Periods:             , 20     through             , 20     (the “First
Measurement Period”);             , 20     through             , 20     (the
“Second Measurement Period”); and             , 20     through             ,
20     (the “Third Measurement Period”).

Performance Goal

The number of Earned Shares shall be determined by reference to
                     in each Measurement Period (the “Performance Goal”) as
modified by the TSR Modifier (as defined below).

The Performance Goal for each Measurement Period will be established according
to the matrix set forth below. The baseline performance level used to calculate
the Performance Goal for the First Measurement Period will be based on
                    . Following the First Measurement Period, the Performance
Goals for the subsequent Measurement Periods will be based on actual performance
in the immediately prior Measurement Period, as calculated in accordance with
the following table:

 

Performance

Level / Payout

Percentage      

   Goals for First
Measurement
Period      Goals for Second
Measurement
Period      Goal for Third
Measurement
Period  

Maximum (    % of Target)

   $                      [    % of 20     actual]       
[    % of 20     actual]  

Target (    % payout)

   $                      [    % of 20     actual]        [    % of 20    
actual]  

Threshold (    % of Target)

   $                      [    % of 20     actual]        [    % of 20    
actual]  

Actual Performance

        

Determining the Number of Earned Shares

Except as otherwise provided in the Plan or the Agreement, and subject to the
application of the TSR Modifier (as defined below), the number of Earned Shares
with respect to the Performance Period shall be based on the average of the
payout percentages achieved in each of the three Measurement Periods, and the
Company will linearly interpolate between the threshold, target and maximum
goals for each Measurement Period. For example, if the Company achieves
performance levels of     %,     % and     % in the respective Measurement
Periods, the Grantee will receive     % of the Target Award.

However, if the payout percentage for a specific Measurement Period does not
reach the threshold level, it will count as 0% toward the average for the
Performance Period. For example,

 

A-1



--------------------------------------------------------------------------------

if the Company achieves performance levels of     %,     % and     % in the
respective Measurement Periods, the Grantee will receive     % of the Target
Award (as the     % level of performance in the                      Measurement
Period is below the threshold level of performance in such period and therefore
results in a 0% payout percentage for such Measurement Period).

TSR Modifier

In order to determine the final number of Earned Shares to be issued to the
Grantee, the Committee will apply a “TSR Modifier.” The “TSR Modifier” is an
adjustment to the number of Earned Shares based on a comparison of the Company’s
total shareholder return (“TSR”) to                      for the Performance
Period, as follows:

 

  •  

If the Company’s TSR is                     , the number of Earned Shares issued
for the Performance Period will be adjusted upward by    %.

 

  •  

If the Company’s TSR is                     , the number of Earned Shares issued
for the Performance Period will be adjusted downward by    %.

 

  •  

If the Company’s TSR is                     , the number of Earned Shares issued
for the Performance Period will not be adjusted.

 

A-2